Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
 
Response to Amendment
This notice of allowance is responsive to the amendment dated 05/13/2022. Claims 1 and 4-20 The Examiner acknowledges the amendments of claim 1. Claims 2-3 and 21 are cancelled by applicant. The previous 103 rejections have been withdrawn due to applicant.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 has been received and considered by the examiner.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“input device” in claim 1, line 13 and corresponding to a keyboard or a keyboard depicted on a display. Of course, it is also possible, for example, to configure an external data-processing device, for example a computer, laptop, a smartphone or a tablet, as a corresponding operating element as described in page 5, paragraph 4, lines 1-5;
“output device” in claim 1, line 14 and corresponding to the structural element of 17 which is a visual display for displaying parameters of the brushes (“parameters, for example a contact pressure of the brushes, different brush rotational speeds for different brushes, different carrier rotational speeds for different carriers, the surface condition of the surface to be ground and other parameters, can be entered and included in the expected grinding result, which is output via the output device” as described in page 3, paragraph 2, lines 4-10;
“recording device” in claim 12, line 3 and corresponding to camera and is preferably aimed at the ground surface to record the grinding results as disclosed in page 6, paragraph 2, lines 1-3; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, related to the grinding machine, specifically an electronic controller configured to calculate an expected grinding result of grinding the surface of the object as a result of using the set parameters, wherein the expected grinding result is output by the output device, wherein the output device has a display device on which the expected grinding result is displayable two-dimensionally or three-dimensionally.
The teaching of Weber (US Pub. No. 2008/0280545) teaches a grinding machine (Figure 2) for grinding a surface of an object (element 11), comprising: a plurality of grinding brushes (element 38) and at least one brush carrier is rotatably mounted about a carrier axis of rotation (element 14 is rotatably mounted about a carrier axis of rotation (element 28) as best shown in figure 2). However, the above reference does not disclose an electronic controller configured to calculate an expected grinding result of grinding the surface of the object as a result of using the set parameters, wherein the expected grinding result is output by the output device, wherein the output device has a display device on which the expected grinding result is displayable two-dimensionally or three-dimensionally.
The teaching of Hayashi teaches a device (Figure 8B) comprising multiple brushes (Figure 5 element 60) that are mounted on a rotating unit (element 70), a revolving unit (element 80), further comprising an input device/output device (element 120 and see also col. 15, ll. 30-38 “computer/smartphone”) allowing a user to input conditions such as “the speed of the rotation," "the speed of the revolution," "the brush feed," and "the speed to transport the workpiece", via controller (element 120) and using a "start operation button" of the controller 120 is pushed down at ON in order to perform the operational processing of the device on the work piece (element W). However, the above reference controller does not explicitly disclose to calculate an expected grinding result of grinding the surface of the object as a result of using the set parameters and having the output device display the expected grinding result is displayable two-dimensionally or three-dimensionally.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        05/25/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723